Case: 20-10652     Document: 00515915208         Page: 1     Date Filed: 06/25/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 25, 2021
                                  No. 20-10652                             Lyle W. Cayce
                                                                                Clerk

   John Priest,

                                                           Plaintiff—Appellant,

                                       versus

   Logan Grazier; Michael Fenwick,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                             USDC No. 2:19-CV-4


   Before Ho, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          John Priest sued Officers Logan Grazier and Michael Fenwick of the
   Amarillo Police Department under 42 U.S.C. § 1983. Priest alleges that
   when Grazier and Fenwick were arresting him, they used excessive force by
   1) forcing him onto the ground and then holding him down in broken glass,
   2) striking him three times in the back, and 3) kneeing him in the back. When


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10652      Document: 00515915208            Page: 2   Date Filed: 06/25/2021




                                      No. 20-10652


   they encountered Priest, who was uncommunicative and behaving
   erratically, Grazier and Fenwick did not know that he was experiencing a
   diabetic emergency.      The district court granted Grazier and Fenwick
   summary judgment, concluding they were entitled to qualified immunity.
   Priest appeals, contending that there are genuine disputes of material fact
   about whether he resisted arrest and whether the officers used excessive
   force. Finding no genuine dispute of material fact, we AFFIRM.
                                           I.
          Around 11:00 p.m. on January 9, 2017, Officer Grazier was on patrol
   in Amarillo, Texas. Grazier saw Priest’s car stopped in the middle of the
   road, straddling two lanes, impeding traffic, and with the engine running.
   Grazier also observed two people walking away from Priest’s car. When
   Grazier pulled his patrol car behind Priest’s car, Priest tapped his brakes.
   Initially, Grazier thought Priest was about to flee. But Priest stopped when
   Grazier turned on his emergency lights.
          Much of what happened next was captured by Grazier’s dash cam,
   which recorded the incident. Grazier exited his patrol car and approached
   Priest’s car.    Grazier saw Priest sitting in the driver’s seat, sweating
   profusely, shaking his head, and behaving oddly. Grazier tapped Priest’s
   window, telling Priest to roll down the window or open the door, which was
   locked. Grazier also saw Priest reach towards his pockets and the gear shift
   several times.
          As Grazier was trying to speak with Priest, Officer Fenwick arrived on
   the scene. Fenwick tried opening the front passenger’s side door, but it was
   also locked. During this time, Priest did not respond to the officers’
   entreaties, but he also did not try to flee.
          After two minutes of trying to talk to Priest and get him to roll down
   his window or open his door, Grazier broke the rear driver’s side window.




                                            2
Case: 20-10652      Document: 00515915208           Page: 3    Date Filed: 06/25/2021




                                     No. 20-10652


   The shattered glass fell onto the ground next to the car. And Priest started
   rubbing his head and waving his arms even more frantically.
          Through the shattered window, Fenwick opened the front driver’s
   side door of Priest’s car, unbuckled Priest’s seatbelt, and pulled on Priest’s
   right arm to remove him. One of the officers ordered Priest to “get out of
   the car.” Priest’s left arm got caught in the seatbelt, and he fell to the ground
   on top of the broken glass. Attempting to bring him under control, Grazier
   and Fenwick then placed their weight on Priest, who was face down. As a
   result, the broken glass on the pavement cut Priest’s face.
          Fenwick later testified that, in the moment, he did not think about
   Priest’s placement on the pavement. He was focused instead on preventing
   Priest from “getting away from officers or pulling away from officers. And
   the quickest and safest way to do that was to [go to] the ground immediately,
   outside the vehicle.” Fenwick also testified that it would have been unsafe
   to roll Priest away from the glass.
          On the ground, Priest kicked his legs and screamed. Though Grazier
   was able to handcuff Priest’s left hand, he had more difficulty controlling
   Priest’s right hand, which for at least part of the time was under Priest (and
   thus also under the officers’ weight). Fenwick struck Priest three times in
   the back, after which Grazier was able to grasp and handcuff Priest’s right
   hand. Even after being handcuffed, Priest continued to kick his legs and
   scream. Grazier and Fenwick tried to sit Priest up, but Priest leaned away
   from Grazier and fell to the right. Grazier then kneed Priest in the back.
   Shortly thereafter, and for the rest of the encounter, Priest became more
   subdued.
          Grazier and Fenwick noticed that Priest’s head was bleeding, and
   Grazier called for an ambulance. As they waited for the ambulance, Fenwick




                                           3
Case: 20-10652      Document: 00515915208          Page: 4    Date Filed: 06/25/2021




                                    No. 20-10652


   retrieved a first-aid kit, and Grazier applied pressure to the cuts on Priest’s
   face. Then, Fenwick searched Priest and found marijuana in his pockets.
          Eventually, paramedics determined that Priest had Type 1 diabetes
   and that his blood sugar had dropped to a dangerously low level, which
   explained his odd behavior. But Grazier and Fenwick did not know any of
   that when they were arresting Priest. Indeed, Priest testified that he does not
   remember interacting with Grazier or Fenwick, or anything at all about the
   encounter until he woke up in the ambulance.
          Two years later, Priest sued Grazier, Fenwick, and the City of
   Amarillo under 42 U.S.C. § 1983, the Americans with Disabilities Act, and
   the Rehabilitation Act of 1973. The City of Amarillo moved to dismiss the
   claims against it, and the district court granted this Rule 12(b)(6) motion,
   leaving Grazier and Fenwick as the sole defendants.
          In his remaining § 1983 claims, Priest alleged that Grazier and
   Fenwick used excessive force by holding him down in broken glass, striking
   him three times in the back, and kneeing him in the back. Grazier and
   Fenwick interposed the defense of qualified immunity and moved for
   summary judgment. The district court agreed that Grazier and Fenwick were
   entitled to qualified immunity and granted their motion.
          Priest appeals, challenging summary judgment in favor of Grazier and
   Fenwick based on qualified immunity. Priest contends that there are genuine
   disputes of material fact about whether he actively resisted arrest and
   whether Grazier and Fenwick used excessive force. Accordingly, Priest asks
   that we vacate the summary judgment and remand the case for further
   proceedings.




                                         4
Case: 20-10652      Document: 00515915208           Page: 5    Date Filed: 06/25/2021




                                     No. 20-10652


                                          II.
          We review a summary judgment de novo, “applying the same legal
   standards as the district court.” Condrey v. SunTrust Bank of Ga., 429 F.3d
   556, 562 (5th Cir. 2005). Summary judgment is appropriate when “the
   movant shows that there is no genuine dispute as to any material fact and the
   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
   “Although we review evidence in the light most favorable to the nonmoving
   party, we assign greater weight, even at the summary judgment stage, to the
   facts evident from video recordings taken at the scene.” Carnaby v. City of
   Houston, 636 F.3d 183, 187 (5th Cir. 2011) (citing Scott v. Harris, 550 U.S.
   372, 380–81 (2007)).
          Notably, a “qualified immunity defense alters the usual summary
   judgment burden of proof. Once an official pleads the defense, the burden
   then shifts to the plaintiff, who must rebut the defense by establishing a
   genuine fact issue as to whether the official’s allegedly wrongful conduct
   violated clearly established law.” Brown v. Callahan, 623 F.3d 249, 253 (5th
   Cir. 2010) (citation omitted).
                                         III.
          “Qualified immunity protects government officials from civil liability
   in their individual capacity to the extent that their conduct does not violate
   clearly established statutory or constitutional rights.” Cass v. City of Abilene,
   814 F.3d 721, 728 (5th Cir. 2016) (per curiam). It protects “all but the plainly
   incompetent or those who knowingly violate the law.” Malley v. Briggs, 475
   U.S. 335, 341 (1986).
          To avoid summary judgment based on qualified immunity, Priest
   must rebut Grazier’s and Fenwick’s defense with evidence “(1) that the
   officer[s] violated a federal statutory or constitutional right and (2) that the
   unlawfulness of the conduct was ‘clearly established at the time.’” Rich v.




                                          5
Case: 20-10652       Document: 00515915208          Page: 6   Date Filed: 06/25/2021




                                     No. 20-10652


   Palko, 920 F.3d 288, 294 (5th Cir. 2019) (quoting District of Columbia v.
   Wesby, 138 S. Ct. 577, 589 (2018)). “We can analyze the prongs in either
   order or resolve the case on a single prong.” Garcia v. Blevins, 957 F.3d 596,
   600 (5th Cir. 2020) (citing Morrow v. Meachum, 917 F.3d 870, 874 (5th Cir.
   2019)), cert. denied, 141 S. Ct. 1058 (2021).
            Priest contends that Grazier and Fenwick violated his Fourth
   Amendment rights by using excessive force at three discrete points in their
   encounter: by holding him down in broken glass, striking him three times,
   and kneeing him in the back. Further, Priest asserts that in using force as
   they did, Grazier and Fenwick violated clearly established law because Priest
   was not resisting arrest when the force was used.
            To determine whether force is reasonable, and thus not violative of
   the Fourth Amendment, or excessive, such that it traverses the
   Amendment’s protections, we consider “the severity of the crime at issue,
   whether the suspect poses an immediate threat to the safety of the officers or
   others, and whether he is actively resisting arrest or attempting to evade
   arrest by flight.” Graham v. Connor, 490 U.S. 386, 396 (1989). “The
   ‘reasonableness’ of a particular use of force must be judged from the
   perspective of a reasonable officer on the scene, rather than with the 20/20
   vision of hindsight.” Id. “But an exercise of force that is reasonable at one
   moment can become unreasonable in the next if the justification for the use
   of force has ceased.” Lytle v. Bexar County, 560 F.3d 404, 413 (5th Cir.
   2009).
            An official violates clearly established law if “at the time of the
   challenged conduct, . . . every reasonable official would [have understood]
   that what he is doing violates [the asserted] right.” Ashcroft v. al-Kidd, 563
   U.S. 731, 741 (2011) (second alteration in original) (internal quotation marks
   and citation omitted). It is not necessary to have “a case directly on point,




                                          6
Case: 20-10652         Document: 00515915208           Page: 7   Date Filed: 06/25/2021




                                        No. 20-10652


   but existing precedent must have placed the statutory or constitutional
   question beyond debate.” Id.
          It is unnecessary for us to address Priest’s argument that the force
   used by Grazier and Fenwick was excessive under the Fourth Amendment
   because regardless, Priest fails to show that Grazier and Fenwick violated
   clearly established law by using force as they did to bring him under control.
   See Griggs v. Brewer, 841 F.3d 308, 315 (5th Cir. 2016) (affirming grant of
   qualified immunity because “no authority establish[ed] that it was
   unreasonable for an officer to use non-deadly punches to gain control of the
   arms of a . . . resisting suspect”). This is so because Priest offers no evidence
   genuinely to dispute the officers’ evidence that they perceived Priest to be
   resisting arrest when they employed the force at issue. We examine each use
   of force in turn.
                                            A.
          First, Priest contends that Grazier and Fenwick used excessive force
   in violation of clearly established law by forcing him onto the pavement and
   then holding him down in broken glass. When Grazier broke Priest’s car
   window, the shattered glass fell onto the ground next to the car. After being
   removed from his car, Priest fell to the adjacent ground (and on top of the
   shattered glass). In their effort to subdue him, Grazier and Fenwick kept
   Priest on the ground by placing their body weight on him. This caused the
   broken glass to cut Priest’s face.
          As regrettable as Priest’s injuries are, Grazier and Fenwick are
   entitled to qualified immunity. In a series of non-precedential but analogous
   cases, we have held that qualified immunity protects officers who force non-
   compliant suspects to the ground for handcuffing. See, e.g., Tennyson v.
   Villarreal, 801 F. App’x 295, 296 (5th Cir. 2020) (holding that officers were
   entitled to qualified immunity as to excessive force claim where they “had to




                                             7
Case: 20-10652      Document: 00515915208          Page: 8   Date Filed: 06/25/2021




                                    No. 20-10652


   take [plaintiff] to the ground to handcuff him because of his noncompliance”)
   (per curiam); Ibarra v. Harris County, 243 F. App’x 830, 835 (5th Cir. 2007)
   (holding that officer was entitled to qualified immunity for “forc[ing]
   [plaintiff] to the ground to handcuff him because he was noncompliant”) (per
   curiam). Here, the dash cam video substantiates Grazier’s and Fenwick’s
   testimony that Priest did not comply with their repeated instructions to roll
   down his window, open his door, and get out of his car. In the face of this
   non-compliance, Grazier and Fenwick did not violate clearly established law
   by forcing Priest to the ground to handcuff him.
          Priest counters that although Grazier and Fenwick may have been
   justified in removing him from his car, they were not justified in holding him
   down in broken glass. Indeed, Grazier and Fenwick both testified that they
   knew the broken glass was on the ground next to the car. But “[t]he
   ‘reasonableness’ of a particular use of force must be judged from the
   perspective of a reasonable officer on the scene,” Graham, 490 U.S. at 396,
   and Priest offers no evidence that contradicts the record in support of the
   officers on this score. Fenwick testified that, in the moment, he did not think
   about Priest’s placement on the pavement, focusing instead on preventing
   Priest from “getting away from officers or pulling away from officers. And
   the quickest and safest way to do that was to [go to] the ground immediately,
   outside the vehicle.” Moving Priest away from the glass might have allowed
   him to “break free or injure [himself] or injure any of the officers.” Given
   the dangers involved in moving Priest away from the glass, it was not
   objectively unreasonable for Grazier and Fenwick to keep Priest on the
   ground next to the car while they tried to bring him under control.
          Priest also counters that because Grazier and Fenwick never felt the
   need for deadly force, there is a genuine dispute of material fact about
   whether they needed to hold him down in broken glass. It is true that the
   officers did not use deadly force; Grazier and Fenwick first verbally



                                         8
Case: 20-10652      Document: 00515915208          Page: 9   Date Filed: 06/25/2021




                                    No. 20-10652


   instructed Priest, then broke his window, and then forced him to the ground.
   By “not immediately resort[ing] to overwhelming force,” Grazier and
   Fenwick used “the type of ‘measured and ascending’ force . . . that this court
   has approved.” Defrates v. Podany, 789 F. App’x 427, 433 (5th Cir. 2019)
   (quoting Poole v. City of Shreveport, 691 F.3d 624, 629 (5th Cir. 2012)). If
   anything, far from creating a genuine dispute of material fact, the lack of
   deadly force further supports Grazier’s and Fenwick’s qualified immunity.
   Accordingly, the district court properly determined that Grazier and
   Fenwick were entitled to qualified immunity for putting Priest on the ground
   and holding him there.
                                         B.
          Next, Priest contends that Fenwick used excessive force by striking
   Priest three times with his hands as the officers continued to try to bring
   Priest under control. After Grazier and Fenwick pinned Priest to the ground,
   Grazier handcuffed Priest’s left hand “fairly quickly.” But Grazier had more
   difficulty handcuffing Priest’s right hand. To free Priest’s right hand,
   Fenwick struck Priest three times in the back. Grazier handcuffed Priest’s
   right hand thereafter.
          If the officers reasonably perceived that Priest was resisting being
   handcuffed at this juncture, Fenwick did not violate clearly established law
   by striking Priest in the back. See Griggs, 841 F.3d at 315. In his deposition,
   Fenwick testified that Priest “was pulling his hands away from us and
   refusing to surrender control of his hands.” Fenwick further testified that
   Priest was “resisting . . . and actively preventing us from securing him in
   handcuffs.” Grazier’s incident report corroborates Fenwick’s account,
   stating that “Priest continued to roll around on the ground” as the officers
   “attempted to gain control of his hands.” Thus, Fenwick’s testimony and
   Grazier’s incident report indicate that Priest was resisting handcuffing.




                                         9
Case: 20-10652     Document: 00515915208           Page: 10   Date Filed: 06/25/2021




                                    No. 20-10652


          Priest has no independent recollection of the events. But he contends
   that “Grazier’s dash camera video and Grazier’s deposition testimony
   establish that Priest was not refusing to surrender his hand but was physically
   unable to move it from underneath his body because the officers were holding
   him down on top of it.” He reasons that this evidence at least gives rise to a
   fact dispute about whether he continued to resist the officers, such that
   summary judgment on this particular use of force was improper. But the dash
   cam video at this instance does not establish anything of the sort; the video
   only shows Grazier and Fenwick on top of Priest, and they block a clear view
   of what Priest was doing. Because the dash cam video is at best inconclusive,
   it does not suffice to create a genuine dispute of material fact regarding
   Priest’s resistance.
          Neither does Grazier’s deposition testimony. In it, Grazier simply
   agreed that Priest’s right arm “was pinned underneath the body weight of
   Mr. Priest, [Grazier himself], and Officer Fenwick.” Again, this statement
   does not indicate whether Priest continued to resist handcuffing—something
   about which Grazier was not asked regarding this specific use of force. And,
   the statement does not contradict Fenwick’s testimony and Grazier’s
   incident report, which both indicate that Priest resisted handcuffing while on
   the ground. In the absence of competent summary judgment evidence to the
   contrary, there is no genuine dispute that a reasonable officer could have
   perceived Priest as resisting at the moment Fenwick struck him three times.
   And if Priest was resisting, Fenwick’s hand strikes did not violate clearly
   established law. Griggs, 841 F.3d at 315. It follows that the district court
   properly granted Fenwick qualified immunity for striking Priest in the back.
                                         C.
          Finally, Priest contends that Grazier used excessive force by kneeing
   him in the back after he was handcuffed. Priest asserts that even though he




                                         10
Case: 20-10652     Document: 00515915208            Page: 11     Date Filed: 06/25/2021




                                     No. 20-10652


   was cuffed and bleeding profusely, Grazier nonetheless rolled him onto his
   side and kneed him in the back. But the record clearly, and without any
   genuine dispute of fact, belies Priest’s version of events.
          Grazier testified that Priest rolled to his side on his own after Grazier
   tried sitting Priest up. The dash cam video in fact shows Priest leaning away
   from Grazier and falling to the right. Grazier also testified that Priest
   continued to resist arrest even after being handcuffed. Again, the dash cam
   video shows a handcuffed Priest yelling and kicking his legs. A reasonable
   officer could have perceived this behavior as resisting arrest. Cf. Griggs, 841
   F.3d at 314 (“Here, we must conclude that, under the totality of the
   circumstances—that is, a late-night traffic stop involving a clearly drunk and
   obstinate individual, lurching to the side . . . would, to a reasonable police
   officer, amount to resistance to arrest.”); see also Omokaro v. Whitemyer, 205
   F.3d 1338 (5th Cir. 1999) (unpublished) (finding that “a reasonable officer
   could have perceived his . . . rolling around, screaming and yelling . . . as
   threatening or resisting arrest in such a way as to demand physical force”).
          Priest counters that when Grazier kneed him, he was already in
   handcuffs, on the ground, and blocked in by the car door, Grazier and
   Fenwick. Priest asserts that, in this position, he did not pose a serious risk of
   resistance or flight. But as explained above, Priest’s contention is based on
   hindsight logic, not on evidence competent to create a genuine fact dispute.
   The actual evidence—the dash cam video and Grazier’s corresponding
   testimony—shows Priest behaving in ways a reasonable officer could
   perceive as resistance. See Carnaby, 636 F.3d at 187. In response to this
   reasonably perceived resistance, Grazier did not violate clearly established
   law by kneeing Priest in the back. See Defrates, 789 F. App’x at 434–35
   (affirming qualified immunity for officer who kneed resistant plaintiff). The
   district court therefore properly granted Grazier summary judgment as to
   this claim.



                                          11
Case: 20-10652    Document: 00515915208           Page: 12   Date Filed: 06/25/2021




                                   No. 20-10652


                                       IV.
         The record demonstrates that Grazier and Fenwick did not violate
   clearly established law. And by failing to produce evidence sufficient to
   create a genuine dispute of material fact, Priest did not meet his burden of
   showing that qualified immunity is inapplicable. Accordingly, we affirm
   summary judgment in favor of Grazier and Fenwick.
                                                                AFFIRMED.




                                        12